UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of October 2015 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: October 29, 2015 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS GK Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@gkir.com FOR IMMEDIATE RELEASE CAMTEK ANNOUNCES THIRD QUARTER 2015 RESULTS Q3 revenues of $26.3 million: 17% year-over-year growth and highest quarterly revenue level in four years MIGDAL HAEMEK, Israel – October 29, 2015 – Camtek Ltd. (NASDAQ: CAMT, TASE: CAMT), today announced its financial results for the quarter ended September 30, 2015. Highlights of the third quarter 2015 · Revenues of $26.3 million, up 4% sequentially and 17% year-over-year driven by increased sales to the advanced packaging semiconductor market; · Non-GAAP operating income of $1.9 million; GAAP operating income of $1.8 million; · Non-GAAP net income of $1.2 million; GAAP net income of $1.0 million; · Positive operating cash flow of $5.4 million; and · Q4 revenue guidance of $25 to 26.5 million. Management Comment Rafi Amit, Camtek’s Chairman and CEO, commented, “Our four-year high in quarterly revenue has been driven by robust sales of Automatic Optical Inspection and Metrology systems to the semiconductor market. These sales reflect growth in the advanced packaging market segment as well as other leading segments such as CMOS Image Sensors and MEMS. Since the introduction of the Eagle product line in the second half of 2014, it has been successful in the marketplace for both new and existing customers. In the third quarter of 2015, a large portion of our semiconductor business came from Eagle sales with particularly strong demand from customers in Taiwan and China. We differentiate ourselves by working closely with industry leaders to provide tailor-made solutions for cutting edge technologies, like advanced packaging.” Continued Mr. Amit, “With respect to the PCB market, the inspection business remains stable, and the Gryphon is in evaluation with four customers, three in the US and one in Asia. As the Gryphon progresses in its marketing phases, we have decided to integrate the two product lines serving the PCB market (inspection and digital printing) under one business unit. This move will improve the synergies between the sales force and the R&D team, as a result it will allow us to efficiently focus on improving the performances of the Gryphon based on the customers' feedback. Following implementation of market feedback, we will accelerate the process of broader market sales.” Concluded Mr. Amit, “Looking ahead, we expect our fourth quarter revenue to remain around the same level as seen over the past two quarters. We continue to experience strong order flow, part of which we expect to ship in the first quarter of 2016. We look forward to another solid quarter, bringing our annual revenue to around the $100 million level, representing a significant step-up over that of the past years.” Third quarter 2015 Financial Results Revenues for the third quarter of 2015 were $26.3 million, representing growth of 17% compared to third quarter 2014 revenues of $22.4 million. Gross profit on a GAAP basis in the quarter totaled $11.8 million (44.8% of revenues), compared to $10.0 million (44.4% of revenues) in the third quarter 2014. Gross profiton a non-GAAP basis in the quarter totaled $11.8 million (44.9% of revenues), compared to $10.0 million (44.5% of revenues) in the third quarter 2014. Operating profit on a GAAP basis in the quarter totaled $1.8 million (6.8% of revenues), compared to $1.0 million (4.6% of revenues) in the third quarter 2014. Operating profiton a non-GAAP basis in the quarter totaled $1.9 million (7.1% of revenues), compared to $1.1 million (5.1% of revenues) in the third quarter 2014. Financial expenses on a GAAP basis in the quarter totaled $449 thousand, compared to $167 thousand in the third quarter 2014. Financial expenses on a non-GAAP basis in the quarter totaled $327 thousand, compared to a financial income of $60 thousand in the third quarter 2014. Net income on a GAAP basis in the quarter totaled $1.0 million, or $0.03 per diluted share, compared to net income of $619 thousand, or $0.02 per diluted share, in the third quarter 2014. Net income on a non-GAAP basis in the quarter totaled $1.2 million, or $0.03 per diluted share, compared to net income of $947 thousand, or $0.03 per diluted share, in the third quarter 2014.Note that the total number of issued and outstanding shares has increased following the public offering in May 2015. Cash, cash equivalents, short and long-term restricted deposits as of September 30, 2015, were $37.1 million (out of which $7.9 million are restricted deposits) compared to $32.1 million as of June 30, 2015. Operating cash flow during the quarter was $5.3 million. Conference Call Camtek will host a conference call today, October 29, 2015, at 10:00 am ET. Rafi Amit, Chairman and CEO, and Moshe Eisenberg, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US: 1 at 10:00 am Eastern Time Israel: 03 918 060 at 4:00 pm Israel Time International: + For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes, increasing product yields and reliability and enabling and supporting customer's latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing and functional 3D inkjet printing. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items such as: (i) amortization of acquired intangible assets and revaluation of liabilities with respect to the acquisitions of Sela and Printar; and (ii) share based compensation expenses, and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors.A reconciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Camtek Ltd. Consolidated Balance Sheets (In thousands) September 30, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Short-term deposits - Trade accounts receivable, net Inventories Due from affiliated companies Other current assets Deferred tax asset Total current assets Fixed assets, net Long term inventory Long-term restricted deposit Deferred tax asset Other assets, net Intangible assets, net Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Trade accounts payable Other current liabilities Total current liabilities Long term liabilities Liability for employee severance benefits Other long term liabilities Total liabilities Shareholders’ equity Ordinary shares NIS 0.01 par value, authorized 100,000,000 shares, 37,242,880 issued as of September 30, 2015 and 32,586,898 issued as of December 31, 2014, outstanding 35,150,504 as of September 30, 2015 and 30,494,522 as of December 31, 2014 Additional paid-in capital Retained earnings Treasury stock, at cost (2,092,376as of September 30, 2015 and December 31, 2014) ) ) Total shareholders' equity Total liabilities and shareholders' equity Camtek Ltd. Consolidated Statements of Operations (in thousands, except share data) Nine Months ended September 30, Three Months ended September 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses Reorganization and impairment - 60 Operating income Financial expenses, net ) Income before income taxes Income tax ) Net income Net income per ordinary share: Basic Diluted Weighted average number of ordinary shares outstanding: Basic Diluted Camtek Ltd. Reconciliation of GAAP To Non-GAAP results (In thousands, except share data) Nine Months ended September 30, Three Months ended September 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Reported net income (loss) attributable to Camtek Ltd. on GAAP basis Acquisition of Sela and Printar related expenses (1) Share-based compensation 92 Non-GAAP net income Non –GAAP net incomeper share , basic and diluted Gross margin on GAAP basis % Reported gross profit on GAAP basis Acquisition of Sela and Printar related expenses ( 1) - Share-based compensation 17 33 7 9 42 Non- GAAP gross margin % Non-GAAP gross profit Reported operating income attributable to Camtek Ltd. on GAAP basis 4,019 4,776 1,788 1,042 5,136 Acquisition of Sela and Printar related expenses (1) - Share-based compensation 92 Non-GAAP operating income During the three and the nine months ended September 30, 2015 and 2014 and the twelve months ended December 31, 2014, the Company recorded acquisition expenses of $0.1 million, $0.5 million, $0.2 million, $0.6 million and $0.9 million, respectively, consisting of: (1) Revaluation adjustments of $0.1 million, $0.6 million, $0.2 million, $0.4 million and $0.6 million, respectively, of contingent consideration and certain future liabilities recorded at fair value. These amounts are recorded under finance expenses line item; (2) Implication of re-organization and impairment charges of $0, $0, $0, $0 and $0.3 million, respectively.
